 LANG CHEVROLET SALES133Lang Chevrolet Sales, Inc.andLocal 374, Bakery andConfectioneryWorkers'InternationalUnion ofAmerica,AFL-CIO. Case 9-CA-6186July 11, 1972DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOopportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing upon theissues. Since the hearing, I have received and consideredbriefs from the General Counsel and the Respondent.Upon the entire record in the case and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTOn February 15, 1972, Trial Examiner William F.Scharnikow issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adoptsas itsOrder the recommend-ed Order of the Trial Examiner and hereby ordersthat Lang ChevroletSales,Inc., Fairborn, Ohio, itsofficers,agents, successors,and assigns, shall take theactionset forth in the Trial Examiner's recommend-ed Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM F. SCHARNIKOw, Trial Examiner: The com-plaint as amended at the hearing alleges, but the answer ofthe Respondent, Lang Chevrolet Sales, Inc., denies, thatthe Respondent committed unfair labor practices affectingcommerce within the meaning of Section 8(a)(1) and (3)and Section 2(6) and (7) of the National Labor RelationsAct, as amended, 29 U.S.C. Sec. 151,et seq.,herein calledthe Act, by threatening to discharge any employee whoinstigatedunion organizing activity, by creating theimpression among its employees that it was engaging insurveillance of their union activities, by interrogating anemployee concerning his union activities, and by discharg-ing employee Jerome Krug on or about March 23, 1971,because of his membership in, sympathy for, and activitieson behalf of Local 374, Bakery and ConfectioneryWorkers' InternationalUnion of America, AFL-CIO,herein called the Union.Pursuant to notice, a hearing was held at Dayton, Ohio,on July 7, 1971, before me. The General Counsel and theRespondent appeared by counsel and were afforded full198NLRB No. 15The Respondent, Lang ChevroletSales, Inc., is an Ohiocorporation engaged in the selling and servicing of newand used automobiles at a salesroom and used-cars lots,designatedas lotsIand 2, in Fairborn, Ohio, which is nearDayton,Ohio.During the 12 months preceding theissuanceof the complaint, the Respondent sold goods of avalue in excess of $50,000 to nonretail firms in Ohio eachof which,in turn, during the same period, sold and shippedgoods of a value in excess of $50,000 directly to customersoutside the State of Ohio. During the same 12 months,Respondent's gross sales exceeded $500,000. I find that theRespondent is an employer engaged in commerce and inoperations affecting commerce within the meaning of theAct and that it will effectuate the policies of the Act toentertain jurisdiction in the present case.II.THELABOR ORGANIZATION INVOLVEDThe ChargingParty, Local 374,Bakery and Confection-eryWorkers'International Union of America,AFL-CIO,isa labor organization within the meaning oftheAct.III.THEUNFAIR LABOR PRACTICESA.IntroductionThe central figure in the present case is Jerome Krugwho was employed by the Respondent as a used-carsalesman from mid-December 1970, until the latter part ofMarch 1971. The issues are whether (1) the Respondentinterferedwith the union organizational activities of itssalesmen led by Krug in February and March 1971, and(2) the Respondent discharged Krug on or about March23, 1971, because of these activities (as the complaintalleges) or (as the Respondent contends) because of hispoor sales record, his apathetic attitude toward his work,and his failure to take prompt, energetic steps to repossessa used car sold and delivered by him without provision forthe financing of the unpaid balance of the purchase price.B.Krug's Employment by the Respondent and HisUnion ActivitiesFor 12 years, Jerome Krug had been a used-car salesmanemployed at differenttimesby various automobile dealers,other than the Respondent, in the Dayton, Ohio, area. Forabout 2 years Paul Donovan, the Respondent's used-carsalesmanager, had sought to hire him and in December1970 he succeeded. From that time until he was dischargedby Donovan on or about March 23, 1971, Krug worked asa used-car salesman for the Respondent with two othersalesmen(Roy Fannin and John Riffe) on lot 2 under 134DECISIONSOF NATIONALLABOR RELATIONS BOARDDavid Stockton, the manager of that lot. During this same3-month period, the Respondent employed at first eightand then seven other used-car salesmen on its lot 1, whichwas located next to its salesroom and office about 3 milesfrom lot 2. All the used-car salesmen were paid a monthlydraw of $300 against unit and percentage commissions ontheir sales. In performing their services for the Respondentthey were subject to supervision (in descending degree ofcontrol)byGeneralManagerDon Drury, AssistantGeneral Manager Jack Hulesman, New-Car Sales Manag-er Luce, Used-Car Sales Manager Paul Donovan, andDavid Stockton, the used-car sales manager of lot 2.In the beginning of February 1971, Roy Fannin andKrug,two of the three salesmen on lot 2, discussed thepossibility of organizing the used-car salesmen and, at ameeting they thereafter had with Teamsters RepresentativeDick Lloyd on Sunday, February 14, which Fannin hadarranged, Lloyd gave the two men Teamsters authorizationcards and told them that if they could get the cards signedby a majority of the salesmen in the Dayton area or by amajority ofthe salesmenof any individual dealer, theTeamsters would "welcome" them. Krug thereupon spoketo a number of the used-car salesmen employed by otherdealers, including James Carroll, a salesman at Penny'sOldsmobile, and subsequently visited the business premisesof the dealers to get their used-car salesmen to signTeamsters cards. As a result, there were a number ofmeetings held at the Teamsters hall in Dayton which wereattended by Dayton used-car salesmen. At the first of thesemeetings,whichwas held on February 17 and wasattended by 15 salesmen, Krug met the salesmen at thedoor, spoke with them, and collected some cards. Atseveral later Teamsters meetings, according to Carroll, whotestifiedhe attended 4 or 5 of them, almost 100salesmenattended. How many Teamsters cards were actually signeddoes not appear from the record. In any event, theTeamsters told the salesmen that, within a few weeks afterconsideration of thematter by its International, theTeamsterswould tell the salesmen whether it wouldrepresent them.On March 17, Teamsters Representative Lloyd toldKrug by telephone that the Teamsters would not accept theDayton salesmen because, from its experience, it felt thatautomobile salesmen generally did not support unionsafter the unions had gone to the expense of organizingthem.Krug immediately telephoned James Carroll, thePenny Oldsmobile salesman, who thereupon arranged ameeting that evening with Cletus Mitchell, a representativeof the Union which eventually filed the unfair laborpractice charges in the present case. Accordingly, Krug,Carroll and three other salesmen met that night in DaytonwithMitchell and Peter Rakrey, the Union's attorney,from whom they obtained authorization cards on theassurancethat if 51 percent of thesalesmensigned thecards, the Union would undertake to represent them. Onthe following morning, March 18, Krug saw Fannin andRiffe, the other two salesmen on Respondent's lot 2 andafter explaining to them what was happening, gave each ofthem some of the Union's cards to get signatures.Withinthe next few days the Union held two meetings for theDayton salesmen at its hall. At the first meeting on Fridaynight,March 19, 50 salesmen attended. Krug collectedsigned union cards and had additional cards signed as themen came in.During the meeting Krug sat with AttorneyRakrey on the rostrum and separated the cards accordingto the dealerships employing the various subscribers. Thesecond union meeting for the salesmen-also attended byKrug-was held on Sunday afternoon, March 21, 2 daysbefore Krug was discharged.C.Evidence Concerning the Respondent's Knowledgeof, and InterferenceWith,the Salesmen'sUnionActivitiesThe Respondent's managerial and supervisory represent-atives were certainly aware of the Teamsters organizationalcampaign in February 1971. Krug spoke about it to LotManager David Stockton and invited Stockton to one ofthe Teamsters meetings.General Manager Don Drury andhis assistant, JackHulesman,also knew of the Teamstersactivity,for, as Drury testified, Hulesman told him in atelephone conversation while Drury was on a Februaryvacation that there was union activity among the used-carsalesmen inthe Daytonarea and,upon Drury's return toDayton,he learned that the Teamsters drive was commonknowledge among the members of the local automobiledealers' association.Used-CarSalesManager Paul Dono-van also admitted that he,too,had learned of theTeamsters drive among the salesmen.On three occasions within several days in the latter partof February,AssistantUsed-CarManager Philip Kendalland Assistant General Manager Hulesman questioned andmade remarks to used-car salesmen which the GeneralCounsel contends not only interfered with the Teamsterscampaign and therefore constituted unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act, but which(inKendall'scase)amounted to a threat that theRespondent would discharge union organizers,and (inHulesman's case)showed that Hulesman,like Stockton,knew or believed that Krug was involved in the Teamstersactivity.Before considering the details of the evidenceconcerning these three incidents involving Kendall andHulesman,itshould be noted that,with the possibleexception of these incidents and Krug's eventual discharge,Krug and the other witnesses at the hearing agreed that theRespondent generally presented a correct, "hands-off"attitude toward the unionization of its salesmen.The first of the three incidents took place on or aboutFebruary 20 during a friendly visit made by James Carrollto Assistant Used-Car Sales Manager Philip Kendall at thelatter'soffice at Respondent's lot 1. As already found,Carrollwas the Penny used-car salesman who was thenengaged with Respondent's salesmen,Krug and Fannin, inattempting to organize the automobile salesmen in theDayton area for the Teamsters. Kendall testified thatCarroll started talking "about a union being organizedamongst the salesmen" but Carrolltestified,and I credit LANG CHEVROLET SALEShis testimony and find, that Kendall said, "Hey, I hear thatyou guys are starting a union in Dayton." In any event,both men agreed in their testimony and I also find, thatKendall told Carroll in substance that if he were the"boss," he would discharge "the instigator of the union."'Carroll, though not an employee of the Respondent, wasengaged with some of the Respondent's salesmenin pointorganizational efforts to establish the Teamsters as thecollective-bargaining representative of all the automobilesalesmen inthe Dayton area, including the salesmen of theRespondent. Any interference by the Respondent withthese organizational activities, even though exerted againstand through Carroll, would therefore have been an unfairlabor practice within the meaning of Section 8(a)(1) of theAct. But Kendall, despite his title as "assistant used carsalesmanager,"was neither a supervisor nor a managerialrepresentative forwhose statements to employees theRespondent could be held to be responsible. For the recordshows that Kendall's job was merely to make wholesalepurchases and sales of used cars for the Respondent'ssalesmen orits other employees nor any power to dischargethem. Contrary to the General Counsel's position and thepertinent allegation of the complaint, I conclude that theRespondent was not responsible for Kendall's interroga-tion of Carroll concerning the Teamsters activity nor forhiswarning Carroll that, if any of the Respondent'ssalesmen wereengaged in this activity, they might bedischarged.Accordingly, I dismiss the allegation of thecomplaint that the Respondent thereby committed anunfair labor practice within the meaning of Section8(a)(1)of the Act.About the time Kendall spoke with Carroll, JackHulesman, the Respondent'sassistantgeneralmanager,calledsalesmanJohn Riffe into his office and had aconversation with Riffe in the presence of New-Car SalesManager Luce about a number of matters including theRespondent's health and insurance plans. Riffe had joinedtheTeamsters.Hulesman asked Riffe whether he "hadbeen approached to loin the Teamsters Union" and Riffesaid he had attended a couple of meetings. Hulesmanasked "What would the salesmen gain by having a union"and Riffe said he "understood they would get a goodretirement program." Hulesman said the Respondent had aretirement program. These findings are based on Riffe'stestimony which I regard as credible.2 But I also find uponHulesman's testimony that he told Riffe it was entirely upto Riffe whether he wanted to answer Hulesman's questionthat he did not ask Riffe whether Riffe or any of the otheremployees of the Respondent had joined the Union. Inagreement with the General Counsel, I find that notwith-standing Hulesman's telling Riffe that the latter need notanswer Hulesman's questions about whether he had beenapproached by the Teamsters, the mere question in itself,put to Riffe as it was during the organizational stages ofthe Teamsters activity without a specific assurance that theRespondent would not take any action against employeeswho might be participating in the activity, was unjustifiediKendall admitted in his testimonythat he told Carrollthat"if I was theboss and had anything to do with it the man that was the instigator of theunion was the man that I would relieve of his duties "According to Carroll'stestimony,Kendall told him that "if I were the used car manager,Iwouldstop[union organization]I'd fire everybody involved."135and coercive and such an interference with the organiza-tional rights of the employees as to be an unfair laborpractice within the meaning ofSection 8(a)(1) of the Act.On the following day-apparently on February22-Assistant General Manager Hulesman held a meetingof the used- and new-car salesmen,during which Hules-man told them he had heard a rumor that the salesmenwere being organized. He said thatthe salesmen"shouldtake a look at both sides" and not decide what to do tooquickly. He pointed out that without union representation,theRespondent had granted employee "benefits" includ-ing a pension plan of which, to his surprise, some of themen did not know. According to Hulesman, this wasapparently because there was a "waiting period" which theRespondent's businessmanager should have explainedwhen new men were hired and were given their taxwithholding authorizations and papers relating to hospitalinsurance. In the course of his remarks, Hulesmancriticized various union pension funds on the basis of whathe knew of them, saying in substance that they could notdo too much for thesalesmen, that in any event they werebased upon the employers' contributions rather than thedues paid to the unions, that the Teamsters president butnot the Respondent's presidentwas in jail,and that heunderstood that the union pensions would be reduced bythe amountsannuitantswould eventually receive in socialsecuritypayments. In contrast,Hulesman urged thesalesmen toconsider their alternative: "First of all findyourselves a good dealership, stay with that dealership,your return customers will providea nice incomefor you."He told the men in effect that by following this courserather than jumping around from job to job, they couldbuild up "a good strongretirement... over a period ofyears." In this connection, Hulesman asked salesman Riffeifhe could use him as an example and, upon Riffe'sconsent, he pointed out the number of different employersfor whom Riffe had worked.According to the testimonyof salesmanJerry Krug, whoattended the meeting, Krug nodded his head in assent toone of the points made by Hulesman, whereupon Hules-man said to him, "Jerry,it seems likeyou know all aboutit."Hulesman denied having made any such remark toKrug. He testified, however, that Krug told him during themeeting that there wasa union meeting"coming up" thatKrug asked whether he should attend it, and thatHulesman replied, "Well, certainly.Why not? You'retwenty-one and you can do anything you want to."On the basis of this evidence, the General Counsel makesno contention thatHulesman'sgeneral remarks at thesalesmen'smeeting,so far as they were merely critical ofunions,constitutedan unfairlabor practice.He doescontend, however, that they indicated the Respondent'sgeneral attitude of opposition to the unionization of itssalesmen which must be considered in connection withKrug's discharge. In this, I agree.3 But, upon his view ofthe evidence, the General Counsel makes the additionalcontention that by his remarks in speaking specifically toZHulesman testified that he asked Riffe whether Riffe"had heardrumorsthat in the Dayton area some of the salesmen weretrying toorganize a union "3Hendrix Mfg Co v N L RB, 321 F2d 100, 103-104 (C A 5) 136DECISIONSOF NATIONALLABOR RELATIONS BOARDRiffe and Krug who were in fact engaged in the Teamstersorganizational activity,Hulesman "conveyed the impres-sion that [their] union activity [was] under surveillance,"and thereby interfered with this activity and committed anunfair labor practice within the meaning of Section 8(a)(1)of the Act. I reject this contention.Hulesman's interrogation of Rifle the preceding day hasalready been found to have been an unfair labor practicebut,as I have found, Riffe in answer to Hulesman'squestions had given Hulesman no basis for believing thatRiffe was engaged in the Teamsters activity. With respecttoKrug, I credit Hulesman's denial that he made thecomment during the meeting "Jerry, it seems like you knowall about [the union activity]." But even had Hulesmanmade such a remark, according to Krug's testimony it wasprompted by Krug's nod of assent to one of Hulesman'scomments, and would not have warranted the sinisterimplication urged by the General Counsel that Hulesmanhad the union activities of Krug or any of the othersalesmen of the Respondent under surveillance.4For these reasons, I will dismiss the allegation of thecomplaint that Hulesman created the impression that hehad Krug's and the other salesmen's union activities under"surveillance" and thereby committed an unfair laborpractice within the meaning of Section 8(a)(1) of the Act.But Hulesman's testimony, that Krug told him during thesalesmen's meeting there was to be a union meeting andasked whether he should go to it, furnishes a clear basis fora finding-which I make-that Hulesman at least at thatpoint became aware of Krug's involvement in the unionactivity.As I have already found, the Teamsters refused toundertake to represent the Dayton salesmenI and in MarchKrug and Carroll began organizing for the Union whicheventually filed the charge in the present case. AccordingtoKrug's uncontradicted testimony, which I credit, onThursday, March 18, Krug told David Stockton, managerof Respondent's lot 2, that, although the Teamsters wouldnot represent the salesmen (as Krug had earlier informedStockton), the Charging Union would undertake theirrepresentation. On March 23, 5 days after Krug had giventhis information to Stockton and after Krug had in themeantime organized and attended two meetings of thesalesmen at the Union's hall, Used-Car Sales ManagerDonovan discharged Krug.As I have noted, Donovan admitted that he had knownof the Teamsters organizational activity among thesalesmen.But Donovan testified in substance, withoutindicating the basis of his belief, that at the time hedischarged, Krug on March 231 he believed that there wasno longer any union activity among the salesmen since, ashe told Krug when he discharged him, he "thought theunion [i.e., the Teamsters] didn't go in here." Donovan alsodenied that he had known anything of Krug's involvementin any union activity or that he knew that the salesmen hadbegun organizing for the Union after the Teamstersmovement had failed.But Ido not credit Donovan's testimony that he knewnothing of Krug's role in any of the organizing activity. Onthe contrary, upon all the evidence presented at thehearing, I find and conclude that the Respondent and itsmanagerial staff, including Donovan, not only knew of theinitialTeamsters organizational campaign (as I havealready found they did) but also knew of Krug's activity inboth the Teamsters campaign and the salesmen's continu-ing activity to secure representation by the ChargingUnion. Certainly Lot Manager Stockton knew of Krug'scontinuing activity on behalf of both unions for, as I havefound, Krug told him about it. And, as I have also foundupon Assistant General ManagerHulesman's testimony,Hulesman knew from Krug's statementto him at thesalesmen'smeetingon February 22 that Krug was involvedin the Teamsters activity. In addition, both the Teamstersand the Union's activity had been conducted so openly byKrug as the apparent leader, that this overall activity andKrug's prominent involvement must have become a matterof common knowledge and concern among the otherautomobile dealers in the Dayton area, as GeneralManager Drury admitted was true of the Teamstersinitialactivity.Finally, as will appear from my discussion ofKrug's discharge by Donovan, the reasons given byDonovan for the discharge are so implausible that the onlycredible reason provided by substantial evidence in thepresent record is that Donovan knew of Krug's involve-ment in union activities and for this reason discharged himon March 23.D.Krug'sDischarge1.The evidence concerning Krug's performanceas a salesmanKrug was discharged by Used-Car Manager PaulDonovan on March 23, 1971, about 3 months afterDonovan hired him asa salesman.As I have noted, theissue iswhether he was discharged for his Teamsters andunion activities or because of his unsatisfactory perform-ance asa salesmanon lot 2.January 1971, Krug's first full month with the Respon-dent, was a "good" month for him as it was also for most ',ofthe other 10 salesmen on lots 1 and 2. Krug earned $901 incommissions and ranked fifth among the salesmen. Theleading salesman for that month earned about $1,500, thenext two salesmen about $1,350 each, and the fourth about$1,000, and thus only slightly more than Krug. Krug'scommissions in 5th place surpassed the commissions of theother two lot 2 salesmen,Riffe(with $815) and Fannin(with $483), who placed 7th and 10th, respectively. Onlyone of the used-car salesmen,O. J. Black, failed to make his$300 draw-his January commissions were only $42-andpresumably for this reason his employment terminatedleaving the Respondent with 10 used-car salesmen forFebruary and March.February 1971 turned out to be a "bad" month for these10 used-car salesmen, all of whose individual commissions4 In his brief, the General Counsel expresses doubt as to whether thetheir organizational rights and an unfair labor practice But, although IRespondent had in fact any pension plan in effect for its employees asshare the General Counsel's doubts, the existence or nonexistence of aHulesman told the men in the salesmen'smeetingHe suggests thatcompany pension was not litigated and the complaint does not allege thatHulesmanwas actually offering such a plan to the men to persuadethemsuch an offer of benefit was madeand constituted an unfairlabor practice Inot to loin a union and that this offer of benefit was an interference withmake no such finding LANG CHEVROLET SALESfell off sharply. Top individualcommissionsdropped fromabout $1,500 to $1,000. Bob Perrine, the leadingsalesman,dropped to ninth position with only $315 and thus barelymade hisFebruary draw. The othersalesmen all suffered acorresponding substantial decrease in their commissionsand a considerable shuffling of their relative rankings forthe preceding month. However, only Krug, in the 10th andbottom position with $216, failed to make his draw andthus fell below the other two salesmen on lot 2; i.e., Fanninwith $517 in 5th position and Riffe with $400 in 7thposition.On March 3 or 6, Used-Car Sales Manager Donovanheld a meeting of all the used-car salesmer- and spoke tothem about their low production in February. He alsotalked individually with Krug andsalesmenDave Jonesand Maurice Yenan, who worked on lot 1, about their lowFebruary sales. Jones, with $426 in commissions, hadranked sixth and Y-.rian, with $319, had ranked eighth.Donovan did not speak to salesman Bob Perrin despitehis ninth position with $315 since Perrine had been ill for 2weeksin February.The Respondent's records show that Krug increased hiscommissions and his ranking among the salesmen duringMarch. Although he was discharged on March 23 and thusa week before the end of the month, he had by that timealready regained his fifth position in the commissionrankings even in comparison with the commissionseventually earned by the other salesmen for the full month.March was also a slightly better month than February forthe leading four salesmen, with the top ranking manearning about $1,200 and the other three ranging down thescale to $644. Krug's commission for only 3 weeks inMarch was $427 and exceeded the full month's commissionearned by the otherlot 2 salesmen-Fannin with $410 inseventh position and Riffe with $338 in eighth position.Dave Jones and Maurice Yenan, the two lot I salesmen towhom Manager Donovan had spoken about their lowFebruary production, continued their decline in commis-sionsfor the entire month of March and failed to maketheir $300 draw, with Jonesearningonly $226 in 9thposition and Yenan only $224 in the 10th and bottom spotof the rankings.NotwithstandingKrug's increased commissions inMarch and his respectable showing in the salesmen'srankings for that month, Used-Car Sales Manager Dono-van and Lot Manager Stockton were critical in thetestimony they gave concerning Krug's general attitudeand conduct which, according to both men, Stocktonreported to Donovan some time in March. Stocktontestified that, as he informed Donovan, Krug had appar-ently no interest in his job in March as well as in February,that Krug came in late, that he showed an "unwillingness"to move cars and take them to the car wash, that he did notleave the office to speak to possible customers appearingon the lot, and that he failed to make telephone calls toprospects whose records of previous financing on so-calledGMAC cards indicated they might be ready to purchaseanother car. According to Stockton's testimony, he spoketoKrug four or fivetimesinMarch about thesematters,without Krug's thereafter changing his ways in any respect.As one example of Krug's unsatisfactory reaction to his137criticism, Stockton testified that, although he spoke to bothRiffe and Krug at one time about their tardiness and Riffethen began coming in on time, Krug still continued tocome in late, apparently since in his previous employmenthe had been used to coming to work at 9 a.m. rather than8:30 a.m., the Respondent's starting time. According to thetestimony of both Donovan and Stockton, they spoke toKrug at one point in March and, as Krug admitted in histestimony, Donovan offered to shift Krug to lot 1 where hemight make more money, but, after consideration of thissuggestion for a day or two, Krug said he preferred to stayon lot 2.To support Stockton's criticism of Krug's generalattitude,salesmenFannin and Riffe,theother twosalesmen on lot 2, testified that Krug would not share thework of moving cars and taking them to the car wash, andthatRiffe had heatedly complained to Krug about it.Fannin further testified that Krug did not seem to carewhether he came to workon time,and did not go out onthe lot to speak to visitors to whom he referred as "flaky."As to his complaints to Krug about moving cars andhaving them washed, Riffe testified that this work wasvoluntary on the salesmen's part but enabled them to sellmore cars and he told Krug several times, "If you'd get offyour fanny and go out and help us we'd get the job done."But Stockton, Fannin, and Riffe testified that, althoughKrug seemed unwilling, he did at times move cars and takethem to the car wash-and even shoveled snow-and that,so far as they could testify, he never failed to perform thesechores when asked to do so by Stockton.From Krug's testimony, it would appear that thesegeneral criticisms of his attitude toward his work wereunjustified,might have been made against the othersalesmen as well, and in view of his March sales recordwere certainly not sufficient to warrant his being dis-charged. He admitted that he was late for work on manyoccasions but explained that he was working 12 hours aday. He testified that Manager Stockton never complainedto him about his work or his not moving cars or takingthem to the car wash rack; that moving cars was voluntaryand he did it as much as the other two salesmen did; thatthe occasion on which Riffe had complained to him andsaid he should get off his "fanny" and do a little work, hadoccurred in January when Riffe was angry because Krugwas "outselling him pretty bad"; that he stayed in theoffice rather than go out to see visitors on the lot onlywhen waiting for business calls from customers or from thefinance company or insurance company on pending deals;and that like "all thesalesmen,"when the visitors on thelot appeared to be unlikely prospects such as "15 year old... or 14 year old boys," he may have said to the othersalesmen,"Iam not going to waste my time with thesepeople . . . . These people are flakes."According to Used-Car Manager Donovan, he decidedto discharge Krug when Krug failed to repossess a 1966GTO Pontiac within 6 days after Krug had sold anddelivered the car in mid-March and the finance companyrefused to lend the purchasers a $300 balance due on thepurchase price. The purchase price was either $1,000 or$1,200 and under the terms of the deal approved by LotManager Stockton the purchasers (apparently a husband 138DECISIONSOF NATIONALLABOR RELATIONS BOARDand wife whosenamesare not shown in the record) tradedin a 1966 Chevelle (which Krug had sold them in 1967while working for another dealer), paid some cash, andsigned a note and chattel mortgage for $300 to GMACwhich Donovan and Stockton conceded was a smallamount to finance. All necessary papers (including thetransfer of title to the Chevelle and the note and chattelmortgage to GMAC) were signed by the purchasers, and,after Krug had been informed by telephone by the GMACoffice in Dayton that its loan on the Chevelle had beenpaid in full, Krug delivered the GTO and its title papers tothepurchasers.On the following day, however, theFairborn office of GMAC told Manager Donovan it wouldnot accept the note because the purchasers were gettingdivorced and there was a "bankruptcy." Donovan toldKrug to repossess the GTO but it took 6 days to get it backand, in order to rescmd the deal, the Respondent not onlyreturned the Chevelle but reimbursed the purchasers foreither $20 or $25 which they had spent repairing either theuniversaljoint or the transmission on the GTO.According to the testimony of Manager Donovan andLot Manager Stockton, there have been other occasions-possibly two or three times a year-when asalesmanhas "put a used car out to a prospective buyer without thetransaction being complete, signed and delivered," and insuch a case it is the salesman's responsibility to repossessthecar if it be necessary. According to Stockton'stestimony, he was not critical of Krug's delivery of theGTO after all the required papers were signed but wascriticalbecause Krug "never made any effort to get intouch with the people other than by a phone call from theoffice" and, as a result, it took "over a week ... going ontwo weeks probably" before the GTO was returned to theRespondent.Contrary to this testimony of the Respondent's witness-es, it would appear from Krug's testimony that he did infactmake a reasonable effort to repossess the car asquickly as possible not only by telephone calls but by avisit to the neighborhood where the purchasers had lived.Thus, Krug testified that, including a weekend, he spentthe first 4 days following his delivery of the GTO makingtelephone calls in unsuccessful attempts to get the GMACto lend the necessary $300 and to locate the purchasers.According to Krug, the landlady at the address given bythe purchasers said that the couple had moved withoutleaving a forwarding address, but promised Krug shewould ask the wife's mother, who lived next door, to havethe wife call Krug. Receiving no word by Monday, Krugand Riffe visited the mother who, although she did notknow the street number to which her daughter had moved,promised to have the daughter call Krug. On the followingday, the daughter called Krug and, although she com-plained about having trouble with the car, Krug told herthat unless she paid cash or got financing elsewhere,"You'll have to bung the car back." On the same day orthe next day, the woman brought the car back to theRespondent's lot and Krug referred her to ManagerDonovan.2.Manager Donovan's discharge of Krug onMarch 23, 1971On March 23, 1971, Used-Car Sales Manager Donovanwent to lot 2 and told Krug he was discharged. Krugtestified that Donovan said merely that he was dischargingKrug "because of your production"; i.e., because "Youhad a bad month last month." But Donovan testified thathe told Krug he was being discharged not only "onaccount of his sales and his attitude" but also because oftheGTOPontiac transaction.Both men agreed in theirtestimony that there was no reference during this conversa-tion to the level of Krug's sales in March. They also agreedthat Krug suggested, but Donovan denied, that Krug wasreally being discharged "because of the union." AccordingtoDonovan, he not only denied that the "union" hadanything to do with Krug's discharge, but said, "I thoughtthe union didn't go in here" to which Krug replied-andthus informed Donovan for the first time-"We haveanother one."On Donovan's instruction, Krug went immediately to theofficeon lot I and picked up his final check forcommissions.While in the office, he spoke with GeneralManager Drury who also told him he was being discharged"because of your sales," and denied Krug's suggestion thatitwas because of 'the Union. During the course of thisconversation,Krug referred both to his good sales recordin January and to several profitable sales he had just madeinMarch, and Drury said he was not aware of these recentsales.5But Drury refused to override his used-car salesmanager's action in discharging Krug and, when Krug saidhe was "going to the union," Drury told him it "would nothelp you any" and that Krug had "a chip on his shoulder."From all this, it would appear that it was Used-Car SalesManager Donovan who decided to discharge, and diddischarge,Krug. According to Donovan's testimony, hereached his decision upon consideration of Krug's lowsales record,Krug's attitude on the job, and the GTOtransaction.We have already summarized the evidencewith respect to the last of these two alleged factors and alsothe evidence provided by the Respondent's records relatingtoKrug's sales and commissions for the 3 months he wasemployed. In addition, Donovan testified at some length astowhy he regarded Krug'ssalesrecord to be sounsatisfactory as to be a factor in his decision to dischargeKrug, despite his good sales record in January and hisapparent rebound in sales rankings during the first 3 weeksof March immediately preceding his discharge.The essence of Donovan's testimony is that he relied onthe sales and commission figures of the salesmen posted ona board kept in his office and made a comparison ofKrug's figures not only with those of the two other lot 2salesmen but also with those of the salesmen on lot 1; thatwhen he examined these figures on his board and madethis comparison on March 17 (a week before the dis-charge), the figures showed that Krug had sold only four orfive cars in March with commissions of only about $200;that there was ordinarily a time lag between crediting thesalesmen's commissions in the office and posting them on5This finding is based on Krug's testimonyDrury testifiedthatKrug"might have" mentioned his recent sales LANG CHEVROLET SALESDonovan's board but that it never occurred to Donovan tocheck the current figures on salesmen as shown in theoffice records; that when he discharged Krug on March 23Donovan therefore actually did not know that the officefigures showed Krug had made eight sales in March with atotal commission of $427 and thus had already exceededthe commissions eventually earned for the full month ofMarch by salesmen Fannin and Riffe on lot 2, and the twolot 1 salesmen, Jones and Yerian, to whom Donovan hadalso spoken about their low February sales; and that onthe basis of the incomplete figures on his own boardDonovan assumed that Krug was again failing to make hismonthly draw as he had in February and decided todischarge him. I regard this explanation of the basis forKrug's discharge as clearly unacceptable.3.Conclusions concerning Krug's dischargeWe come finally to the question of whether Used-CarSalesManagerDonovan discharged Krug on March 23 forthe reasons given by Donovan in his testimony or becauseKrug, to Donovan's knowledge, had been engaging inunion activities to which the Respondent was opposed.As to Respondent's knowledge of, and opposition to, theunion activities of the salesmen,Ihave found upon myconsiderationof the evidence that the Respondent'smanagerial group, including Donovan, knew of the initialTeamsters organizational campaigninFebruary andMarch and that in addition to interrogating employee Riffeunlawfully concerning this activity,AssistantGeneralManager Jack Hulesman in talking with the salesmen atthe February22 salesmen's meetingindicated the Respon-dent's opposition to their unionization. I have also foundupon the evidence that, by the time Used-Car SalesManagerDonovan discharged Krug on March 23, Dono-van and the rest of Respondent's managerial staff not onlyknew of the initial Teamsters organizational campaign, butalsoknew of Krug's activity in both the Teamsterscampaign and the salesmen's continuingactivityto securerepresentationby the Charging Union.In the course of reaching these conclusions and in mydiscussionofDonovan's testimony, I indicatedmyopinion, and I now find that, in the light of all theevidence, the reasons given by Donovan for his dischargeofKrug are not entitled to credence. This appearsparticularly inDonovan's testimony as to Krug's "lowsales record" as a principal reason for the discharge. Forthe Respondent's office records showed that by March 23Krug had already increased his March sales commissionsto $427 with eight sales, had already comfortably exceededhisMarch draw, and had regained the fifth position amongthe salesmen which he had previously attained in hisadmittedly "good" month of January. And yet, althoughadmitting that the figures on his board lagged behind theoffice records, Donovan testified that, in reliance upon theMarch 17 figures for Krug shown on his board and withoutchecking the office records, he concluded that Krug hadmade only four or five sales in March with commissions ofonly $200 and discharged Krug on March 23. Moreover,Donovan testified that in deciding to discharge only Krugfor "low sales"he compared Krug's sales and commissionswith those of the other salesmen. Here again,Donovan's139testimony squarely conflicts with the figures shown on theRespondent's records. For as I have found, these recordsshow that Krug's commissions for the first 3 weeks ofMarch exceeded the full month's commissionseventuallyearned by Fannin and Riffe (the other two salesmen on lot2) and by Jones and Yenan, the two salesmen on lot 1 towhom Donovan had spoken about their low Februaryproduction and who failed to make even their March draw.The other two reasons given by Donovan for Krug'sdischarge are also unconvincing when considered in thelightofKrug's testimony and the rest of the evidence.CreditingKrug's testimony, I find, as I have alreadyindicated, thatDonovan's criticism of Krug's generalattitude toward his work were unjustified, might have beenmade against the other salesmen as well, and in view of hisMarch sales record were certainly not sufficient to warranthis discharge. As to Krug's taking 6 days including aweekend to repossess the GTO, Krug's testimony, which Icredit, shows that, contrary to Donovan's and Stockton'stestimony,Krug did in fact make a reasonable effort torepossess the car as quickly as possible not only by makingtelephone calls but by a visit to the neighborhood wherethe purchasers had lived.Upon this evaluation of the evidence, I find that thereasons advanced by Donovan for Krug's discharge areincredible, that their assertion by Donovan was intended tomask the real reason for the discharge, and that the onlycredible reason for Krug's discharge was that he had beenengaged in the union activities among the salesmen towhich the Respondent was opposed. This conclusion issupported not only by the Respondent's failure to produceany other credible reason for the discharge but also by thefact that Donovan discharged Krug within a few days afterKrug had informed Stockton that the salesmen, instead ofabandoning their attempt to unionize, had switched theirorganizational efforts from the Teamsters to the Union.Accordingly, I find and conclude, that the Respondent,acting through Donovan, discharged Jerome Krug onMarch 23,1971, because Krug was engaged in organiza-tional activities among the Respondent's salesmen,first insupport of the Teamsters and then in support of the Union,and that the Respondent thereby committedan unfairlabor practice within the meaning of Section 8(a)(1) and (3)of the Act by discriminating against Krug in regard to hishire and tenure of employment in order to discouragemembership in a labor organization.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the business opera-tions of the Respondent described in section I, above, havea close,intimate,and substantial relation to trade,traffic,and commerce between the several States and tend to leadto labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) and 140DECISIONSOF NATIONALLABOR RELATIONS BOARD(3) of the Act, I will recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.Having found that the Respondent committed an unfairlabor practice within the meaning of Section 8(a)(1) and (3)of the Act by discharging Jerome Krug on March 23, 1971,Iwill recommend that the Respondent offer Jerome Krugimmediate and full reinstatement to his former position or,ifthatpositionno longer exists, to a substantiallyequivalent position, without prejudice to his seniority orother rights and privileges, and make him whole for anyloss of earnings suffered by reason of his discharge bypayment to him of a sum of money equal to that which henormally would have earned from the aforesaid date of hisdischarge to the date of the Respondent's offer ofreinstatement, less his net earnings during said period. Thebackpay shall be computed in accordance with the formulastated in F.W.Woolworth Company,90NLRB 289.Furthermore, it will be recommended that the Respondentpay interest on the backpay due to Jerome Krug. Suchinterest to be computed at the rate of 6 percent per annumand, using theWoolworthformula, to accrue immediatelywith the last day of each calendar quarter of the backpayperiod on the amount due and owing for each quarterlyperiod.IsisPlumbing & Heating Co.,138NLRB 716.Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent, Lang Chevrolet Sales, Inc., an Ohiocorporation, is an employer engaged in commerce withinthe meaning of the Act.2.Local 374, Bakery and Confectionery Workers'International Union of America, AFL-CIO, herein calledtheUnion, is a labor organization within the meaning ofthe Act.3.By coercively interrogating an employee, John Riffe,concerningits salesmen'sunion activities, the Respondentinterferedwith its salesmen's organizational rights andcommitted an unfair labor practice within the meaning ofSection 8(a)(1) of the Act.4.By discharging Jerome Krug on March 23, 1971,becauseKrug was engaged in organizational activitiesamong the Respondent's salesmen in support of theTeamsters and then in support of the Union, the Respon-dent discriminated against Jerome Krug in regard to hishire and tenure of employment in order to discouragemembership in a labor organization and thereby commit-ted an unfair labor practice within the meaning of Section8(a)(1) and (3) of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.6.Except as herein specifically found, the Respondent6 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adoptedby theBoard and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposesdid not commit unfair labor practices within the meaningof the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following: 6ORDERRespondent,Lang ChevroletSales,Inc.,anOhiocorporation, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Coercively interrogating its employees concerningtheir union activities.(b)Discharging or otherwise discriminating in the hire,tenure, or other terms or conditions of employment of anyof their employees in order to discourage membership inLocal 374, Bakery and Confectionery Workers' Interna-tionalUnion of America, AFL-CIO, or any other labororganization.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organization, to form, join,or assistlabor organizations, tobargain collectively through representatives of their ownchoosing, and to engage in any other concerted activity forthe purpose of collective bargaining or other mutual aidand protection, or to refrain from any or all such activities,except to the extent that such rights may be affected by anagreement requiring membership in a labor organization asa condition of employment, as authorized by Section8(a)(3) of the Act.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a)Offer to Jerome Krug immediate and full reinstate-ment to his former position or, if that position no longerexists,toa substantially equivalent position,withoutprejudice to his seniority orother rights and privileges, andmake him whole for any loss of earnings suffered by him asa result of the discrimination against him in the manner setforth in the section of Trial Examiner's Decision entitled"The Remedy."(b) Notify Jerome Krug immediately, if he is serving inthe Armed Forces of the UnitedStates,of his right to fullreinstatement upon application after discharge from theArmed Forces, in accordance with the Selective ServiceAct and the Universal Military Training and Service Act.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Order.(d) Post at its place of business in Fairborn, Ohio, copiesof the attached notice marked "Appendix." 7 Copies of saidnotice on forms provided by the Regional Director forRegion 9, shall, after being signed by a representative ofIn the event that the Board'sOrder isenforcedby a Judgment of theUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National LaborRelations Board" shall be changed to read"Posted pursuant to a Judgment of the United StatesCourt of AppealsEnforcingan Order of the National LaborRelations Board " LANG CHEVROLET SALESthe Respondent, be posted by it immediately upon receiptthereof andmaintainedfor a period of 60 consecutive daysthereafter in conspicuous places, including all places wherenotices to Respondent's employees are customarily posted.Reasonable steps shall be taken by Respondentto ensurethat saidnotices arenot altered, defaced, or covered byany other material.(e)Notify the Regional Director for Region 9, in writing,within 20 days from the receipt of this Decision, what stepsRespondent has taken to comply herewith.88 In the event this recommended Order is adopted by the Board afterexceptions have been filed,this provision shall be modified to read:"Notifythe Regional Director for Region 9, in wasting,within 20 days from the dateof this Order, what steps Respondent has taken to comply herewith."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby notify our employees that:WE WILL NOT coercively interrogate any employeeconcerning our employees' union activities.WE ' WILL NOT discharge or otherwise discriminateagainst any of our employees, in their hire, tenure, orother terms or conditions of employment in order todiscouragemembership in Local 374, Bakery andConfectionery Workers' International Union of Ameri-ca,AFL-CIO, or in any other labor organization.WE WILL offer Jerome Krug full reinstatement to hisformer position or, if that position no longer exists, to asubstantially equivalent position, without prejudice tohis seniority or other rights and privileges, and WEWILL make him whole for any loss ofearningssufferedasa resultof his discharge on March 23, 1971.141WE WILL immediately notify Jerome Krug, ifpresently serving in the Armed Forces of the UnitedStates, of his rights to full reinstatement upon applica-tion in accordance with the Selective Service Act andtheUniversalMilitary Training and Service Act, asamended, after discharge from the Armed Forces.WE WILL NOT in any manner interfere with, restrain,or coerce any of our employees in the exercise of theirrights to self-organization, to form labor organizations,to join or assist a labor organization, to bargaincollectively through representatives of their own choos-ing, and to engage in any other concerted activities forthe purpose of collective bargaining or other mutual aidor protection, or to refrain from any or all such activity,except to the extent that such rights may be affected byan agreement requiring membership in a labor organi-zation as a condition of employment, as authorized bySection 8(a)(3) of the Act.DatedByLANG CHEVROLET SALES,INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted.for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office,Federal Office Building, Room 2407, 550 Main Street,Cincinnati, Ohio 45202, Telephone 513-684-3686.